Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:   the prior art of records, disclose most of the claimed limitations. For example, as per claim 1, as given rejection is the prior Final office action,  the prior art of records,  Israr et al (US 20160291694 A1) discloses,  an information processing device (computer 302, Fig. 3) comprising: 
a display control unit (output device 324)  configured to display information related to a tactile presentation device (see devices 151-153, for example device 152 is a wearable jacket, Fig. 1B)  and display a sensory position of tactile stimulation in the tactile presentation device as specified by a user (Pars. 0016, 0024-0026 and 0040); and 
a generating unit  (processor 304) configured to generate, according to the sensory position and according to positions of a plurality of tactile stimulation units disposed in the tactile presentation device, an output control signal to be output to the plurality of tactile stimulation units, so that the tactile stimulation is sensed at the sensory position (for example the placement of the actuators 240-249 may be generated based on a device configuration file that specifies the location and type of actuators, available rendering schemes, and any hardware-specific actuators, Pars. 0024-0026 and 0039-0040),
wherein the display control unit and the generating unit are each implemented via at least one processor ([0034] The computer 302 generally includes a processor 304 which obtains instructions and data via a bus 320 from a memory 306 and/or storage 308. The computer 302 may also include one or more network interface devices 318, input devices 322, output devices 324, and vibrotactile array 325 connected to the bus 320).
Furthermore, although Israr discloses wherein the displayed information related to the tactile presentation device represents a sensory intensity of the tactile stimulation sensed at the sensory position ([0019] an actual intensity value for each actuator 102, 103, 105. Generally, an intensity value, as described herein, relates to one or more output properties of the actuators, such as amplitude, frequency, duration, and the like and  [0027] As shown, in Fig. 2,  at any given point in time, each actuator 240-249 has a respective intensity value. For example, as shown, actuator 245 has an intensity value of 0.62 (on a scale from 0-1), while actuator 244 has an intensity value of 0.56, and actuator 249 has an intensity value of 0. The intensity values may be based on the size of the haptic animation objects 221, 222, and their proximity to a given actuator. Also see [0020,  0021, 0025 and 0039],  
but Israr is not describing the displayed information related to the tactile presentation device represents a sensory intensity of the tactile stimulation sensed at the sensory position using a concentration of illumination of the displayed information to express the sensory intensity as currently amended.
Thus, claim 1 is allowed because Israr fails to include the newly added limitation.  The remaining independent and dependent claims are also allowed.        
Similarly, while Israr et al (US 20110248837 A1) discloses most of the claimed limitations of claim 1, but fails to teach the newly added limitation of claim 1. Thus claim 1 and the remaining independent and dependent claims are also allowed.        
Furthermore, while Yokoyama et al (US 20190196596 A1) discloses most of the claimed limitations of claim 1, but fails to teach the newly added limitation of claim 1.  Thus claim 1 and the remaining independent and dependent claims are also allowed.        
Further prior art searches failed to produce any relevant results. Thus, all the pending claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION

 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 US 20180036531 A1 discloses a device and to a system and a method for transmitting stimuli to a user. The stimuli can include stimuli caused by electrical muscle stimulation or haptic stimuli such as vibrations. The system simplifies the use of the corresponding stimuli inter alia in that parameters can be measured during the use and the type and specificity of the stimuli can be changed depending on the measured parameters. The systems, devices and methods are particularly suitable for use in sports.
US 20160129279 A1 directed to WEARABLE THERAPEUTIC LIGHT SOURCE, wherein the wearable device may contain a power source such as a battery, a rechargeable battery, a supercapacitor, a mini fuel cell, etc. for local energy storage. The battery may be replaceable or the battery and/or capacitor may be charged by any method including, but not limited to, using a wireless charger, a wired/cabled charger, and/or kinematic charging (harnessing energy from the motion of the wearer).
 	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can 
/TADESSE HAILU/Primary Examiner, Art Unit 2173